F I L E D
                                                                  United States Court of Appeals
                                                                          Tenth Circuit
                    UNITED STATES COURT OF APPEALS
                                                                           SEP 9 1998
                                 TENTH CIRCUIT
                                                                       PATRICK FISHER
                                                                               Clerk

 UNITED STATES OF AMERICA,

               Plaintiff - Appellee,                    No. 97-3341
          v.                                             (D. Kansas)
 ROBERT ROBISON,                                 (D.C. No. 96-CR-10015-2)

               Defendant - Appellant.


                            ORDER AND JUDGMENT *


Before ANDERSON , McKAY, and LUCERO, Circuit Judges.



      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal. See Fed. R. App. P. 34(a); 10th Cir. R. 34.1.9. The case is therefore

ordered submitted without oral argument.

      Robert Robison appeals his sentence of 60 months’ imprisonment, imposed

under the Sentencing Guidelines following his plea of guilty to one count of

interstate travel in aid of racketeering in violation of 18 U.S.C. § 1952(a)(3). The


      *
       This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
sole ground for Mr. Robison’s appeal is that his co-defendant, Lester Ray Keene,

received a lesser sentence, 36 months, for his plea of guilty to one count of

conspiracy to distribute methamphetamine. Mr. Robison contends that this

sentencing disparity “is not explicable from facts on the record, from the

difference in criminal history, or from the recommendations of the prosecutor.”

Appellant’s Br. at 5. Thus, he argues, the disparity violates the principle that

“similar offenders engaged in similar conduct should be sentenced equivalently.”

United States v. Massey, 48 F.3d 1560, 1570 (10th Cir. 1995).

      These defendants engaged in methamphetamine trafficking, but with

differing degrees of culpability. The record establishes that Mr. Robison was the

one who initiated the transportation of the methamphetamine from California to

Kansas, where he established a distribution point with Keene. The following

colloquy illuminates the court’s focus on the point:

      THE COURT:          All right. What was your intention once you gave
                          that methamphetamine to Lester Keene?

      DEFENDANT:          I don’t understand your question.

      THE COURT:          Did you bring that methamphetamine from California to
                          Kansas with the intent to promote, manage, establish and
                          carry on and facilitate the promotion, management,
                          establishment and carrying on of distribution of
                          methamphetamine?

      DEFENDANT:          Yes, sir.

      ****

                                         -2-
      THE COURT:          Did you sell it to Lester Keene?

      DEFENDANT:          Yes, sir.

Appellee’s Supp. App. at 41-43.

      Furthermore, it is undisputed that the government filed a section 5K1.1

motion with respect to Mr. Keene, based on his cooperation, but did not do so as

to Mr. Robison.

      We have repeatedly held that sentencing disparities are allowed where the

disparity is explicable by facts on the record. See, e.g., United States v.

Blackwell, 127 F.3d 947, 952 (10th Cir. 1997); United States v. Goddard, 929
F.2d 546, 550 (10th Cir. 1991).

      Our review of the record under the standards set out in Koon v. United

States, 116 S. Ct. 2035, 2046-48 (1996); see United States v. Gallegos, 129 F.3d
1140, 1142-43 (10th Cir. 1997), satisfies us that the district court identified and

relied upon disparities between these two defendants, and that the district court

did not err in sentencing Mr. Robison.

AFFIRMED.

                                                ENTERED FOR THE COURT



                                                Stephen H. Anderson
                                                Circuit Judge



                                          -3-